35 F.3d 574
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Ronald E. VEATCH, Defendant-Appellant.
No. 93-6419.
United States Court of Appeals, Tenth Circuit.
Sept. 1, 1994.

Before TACHA, BALDOCK, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Defendant appeals from the district court's order affirming the magistrate judge's order denying bail pending trial.  Defendant has also filed a motion for immediate release on bail pending appeal.


3
"Appellate review of detention or release orders is plenary as to mixed questions of law and fact and independent, with due deference to the district court's purely factual findings."   United States v. Stricklin, 932 F.2d 1353, 1355 (10th Cir.1991).  We have reviewed the record and considered defendant's arguments, and we find his arguments unpersuasive.  The district court's order affirming the denial of bail is AFFIRMED and the motion for bail is DENIED.  Defendant's motion to admit newly received evidence is also DENIED.


4
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470